 
 
I 
111th CONGRESS 2d Session 
H. R. 5454 
IN THE HOUSE OF REPRESENTATIVES 
 
May 28, 2010 
Mr. Spratt (for himself, Mr. Minnick, Ms. Bean, Mr. Boyd, Mr. Braley of Iowa, Mr. Connolly of Virginia, Mr. Cooper, Mr. Cuellar, Mr. Ellsworth, Ms. Giffords, Mr. Larsen of Washington, Mr. Matheson, Mr. Moore of Kansas, Mr. Murphy of New York, Mr. Owens, Mr. Peters, Mr. Pomeroy, Mr. Quigley, Mr. Ruppersberger, Mr. Schrader, and Mr. Welch) (all by request): introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide an optional fast-track procedure the President may use when submitting rescission requests, and for other purposes. 
 
 
1.Title and purposes 
(a)Short titleThis Act may be cited as the Reduce Unnecessary Spending Act of 2010. 
(b)PurposeThis Act creates an optional fast-track procedure the President may use when submitting rescission requests, which would lead to an up-or-down vote by Congress on the President’s package of rescissions, without amendment. 
2.Rescissions of funding 
(a)In generalPart C of the Impoundment Control Act of 1974 is amended to read as follows: 
 
CExpedited consideration of proposed rescissions 
1021.Applicability and disclaimerThe rules, procedures, requirements, and definitions in this part apply only to executive and legislative actions explicitly taken under this part. They do not apply to actions taken under part B or to other executive and legislative actions not taken under this part. 
1022.DefinitionsAs used in this part— 
(1)the terms appropriation Act, budget authority, and new budget authority have the same meanings as in section 3 of the Congressional Budget Act of 1974; 
(2)the terms account, current year, CBO, and OMB have the same meanings as in section 250 of the Balanced Budget and Emergency Deficit Control Act of 1985 as in effect on September 30, 2002; 
(3)the term days of session shall be calculated by excluding weekends and national holidays; and any day during which a chamber of Congress is not in session shall not be counted as a day of session of that chamber; and any day during which neither chamber is in session shall not be counted as a day of session of Congress; 
(4)the term entitlement law means the statutory mandate or requirement of the United States to incur a financial obligation unless that obligation is explicitly conditioned on the appropriation in subsequent legislation of sufficient funds for that purpose, and the Supplemental Nutrition Assistance Program; 
(5)the term funding refers to new budget authority and obligation limits except to the extent that the funding is provided for entitlement law; 
(6)the term rescind means to eliminate or reduce the amount of enacted funding; and 
(7)the terms withhold and withholding apply to any executive action or inaction that precludes the obligation of funding at a time when it would otherwise have been available to an agency for obligation; and the term does not include administrative or preparatory actions undertaken prior to obligation in the normal course of implementing budget laws. 
1023.Timing and packaging of rescission requests 
(a)TimingWhenever the President proposes that Congress rescind funding under the procedures in this part, OMB shall transmit a message to Congress containing the information specified in section 1024, and the message transmitting the proposal shall be sent to Congress no later than 45 days of session of Congress after the date of enactment of the funding. 
(b)Packaging and transmittal of requested rescissionsExcept as provided in subsection (c), for each piece of legislation that provides funding, the President shall request at most one package of rescissions and the rescissions in that package shall apply only to funding contained in that legislation. OMB shall deliver each message requesting a package of rescissions to the Clerk of the House of Representatives if the House is not in session and to the Secretary of the Senate if the Senate is not in session. OMB shall make a copy of the transmittal message publicly available, and shall publish in the Federal Register a notice of the message and information on how it can be obtained. 
(c)Special packaging rulesAfter enactment of— 
(1)a joint resolution making continuing appropriations; 
(2)a supplemental appropriation bill; or 
(3)an omnibus appropriation bill, covering some or all of the activities customarily funded in more than one regular appropriation bill, the President may propose as many as two packages rescinding funding contained in that legislation, each within the 45-day period specified in subsection (a). OMB shall not include the same rescission in both packages, and, if the President requests the rescission of more than one discrete amount of funding under the jurisdiction of a single subcommittee, OMB shall include each of those discrete amounts in the same package. 
1024.Requests to rescind fundingFor each request to rescind funding, the transmittal message shall specify— 
(1)the dollar amount to be rescinded; 
(2)the agency, bureau, and account from which the rescission shall occur; 
(3)the program, project, or activity within the account (if applicable) from which the rescission shall occur; 
(4)the amount of funding, if any, that would remain for the account, program, project, or activity if the rescission request is enacted; and 
(5)the reasons the President requests the rescission.In addition, OMB shall designate each separate rescission request by number and shall include proposed legislative language to accomplish the requested rescission. The proposed legislative language shall not include any changes in existing law other than the rescission of funding, and shall not include any supplemental appropriations, transfers, or reprogrammings. 
1025.Grants of and limitations on presidential authority 
(a)Presidential authority To withhold fundingIf the President proposes a rescission of funding under this part, then notwithstanding any other provision of law, OMB is hereby authorized, subject to the time limits of subsection (c), to temporarily withhold that funding from obligation. 
(b)Expedited procedures available only once per billThe President may not invoke the procedures of this part, or the authority to withhold funding granted by subsection (a), on more than one occasion for any Act providing funding. 
(c)Time limitsOMB shall make available for obligation any funding withheld under subsection (a) on the earliest of— 
(1)the day on which the President determines that the continued withholding or reduction no longer advances the purpose of legislative consideration of the rescission request; 
(2)starting from the day on which OMB transmitted a message to Congress requesting the rescission of funding, 25 calendar days in which the House of Representatives has been in session or 25 calendar days in which the Senate has been in session, whichever occurs second; or 
(3)the last day after which the obligation of the funding in question can no longer be fully accomplished in a prudent manner before its expiration. 
1026.Congressional consideration of rescission requests 
(a)Preparation of legislation To consider a package of expedited rescission requestsWhen the House of Representatives receives a package of expedited rescission requests, the Clerk shall prepare a House bill that only rescinds the amounts requested. The bill shall read as follows: 
 
There is hereby enacted the rescissions numbered [insert number or numbers] as set forth in the Presidential message of [insert date] transmitted under part C of the Impoundment Control Act of 1974 as amended..The Clerk shall include in the bill each numbered rescission request listed in the Presidential package in question, except that the Clerk shall omit a numbered rescission request if the Chairman of the House Budget Committee, after consulting with the Senate Budget Committee, CBO, GAO, and the House and Senate committees that have jurisdiction over the funding, determines that the numbered rescission does not refer to funding or includes matter not permitted under a request to rescind funding.  
(b)Introduction and Referral of Legislation To Enact a Package of Expedited RescissionsThe majority leader or the minority leader of the House of Representatives, or a designee, shall (by request) introduce each bill prepared under subsection (a) not later than 4 days of session of the House after its transmittal, or, if no such bill is introduced within that period, any member of the House may introduce the required bill in the required form on the fifth or sixth day of session of the House after its transmittal. When such an expedited rescission bill is introduced in accordance with the prior sentence, it shall be referred to the House committee of jurisdiction. A copy of the introduced House bill shall be transmitted to the Secretary of the Senate, who shall provide it to the Senate committee of jurisdiction. 
(c)House Report and Consideration of Legislation To Enact a Package of Expedited RescissionsThe House committee of jurisdiction shall report without amendment the bill referred to it under subsection (b) not more than 5 days of session of the House after the referral. The Committee may order the bill reported favorably, unfavorably, or without recommendation. If the Committee has not reported the bill by the end of the 5-day period, the Committee shall be automatically discharged from further consideration of the bill and it shall be placed on the appropriate calendar. 
(d)House Motion To ProceedAfter a bill to enact an expedited rescission package has been reported or the committee of jurisdiction has been discharged under subsection (c), it shall be in order to move to proceed to consider the bill in the House. A Member who wishes to move to proceed to consideration of the bill must announce that fact, and the motion to proceed shall be in order only during a time designated by the Speaker within the legislative schedule for the next calendar day of legislative session or the one immediately following it. If the Speaker does not designate such a time, then 3 or more calendar days of legislative session after the bill has been reported or discharged, it shall be in order for any Member to move to proceed to consider the bill. A motion to proceed shall not be in order after the House has disposed of a prior motion to proceed with respect to that package of expedited rescissions. The previous question shall be considered as ordered on the motion to proceed, without intervening motion. A motion to reconsider the vote by which the motion to proceed has been disposed of shall not be in order. If 5 calendar days of legislative session have passed since the bill was reported or discharged under this subsection and no Member has made a motion to proceed, the bill shall be removed from the calendar. 
(e)House ConsiderationA bill consisting of a package of rescissions shall be considered as read. All points of order against the bill are waived, except that a point of order may be made that one or more numbered rescissions included in the bill would enact language containing matter not requested by the President or not permitted under this Act as part of that package. If the Presiding Officer sustains such a point of order, the numbered rescission or rescissions that would enact such language are deemed to be automatically stripped from the bill and consideration proceeds on the bill as modified. The previous question shall be considered as ordered on the bill to its passage without intervening motion, except that 4 hours of debate equally divided and controlled by a proponent and an opponent are allowed, as well as one motion to further limit debate on the bill. A motion to reconsider the vote on passage of the bill shall not be in order. 
(f)Senate ConsiderationIf the House of Representatives approves a House bill enacting a package of rescissions, that bill as passed by the House shall be sent to the Senate and referred to the Senate committee of jurisdiction. That committee shall report without amendment the bill referred to it under this subsection not later than 3 days of session of the Senate after the referral. The committee may order the bill reported favorably, unfavorably, or without recommendation. If the committee has not reported the bill by the end of the 3-day period, the committee shall be automatically discharged from further consideration of the bill and it shall be placed on the appropriate calendar. On the following day and for 3 subsequent calendar days in which the Senate is in session, it shall be in order for any Senator to move to proceed to consider the bill in the Senate. Upon such a motion being made, it shall be deemed to have been agreed to and the motion to reconsider shall be deemed to have been laid on the table. Debate on the bill in the Senate under this subsection, and all debatable motions and appeals in connection therewith, shall not exceed 10 hours, equally divided and controlled in the usual form. Debate in the Senate on any debatable motion or appeal in connection with such a bill shall be limited to not more than 1 hour, to be equally divided and controlled in the usual form. A motion to further limit debate on such a bill is not debatable. A motion to amend such a bill or strike a provision from it is not in order. A motion to recommit such a bill is not in order. 
(g)Senate Point of OrderIt shall not be in order for the Senate to employ the procedures in this part while considering a bill approved by the House enacting a package of rescissions under this part if any numbered rescission in the bill would enact matter not requested by the President or not permitted under this Act as part of that package. If a point of order under this section is sustained, consideration of the bill shall no longer be governed by subsection (f); instead, consideration shall be governed by the Standing Rules of the Senate and any other rules applicable to Senate consideration of legislation.. 
(b)Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by striking the items relating to part C of title 10 and inserting the following new items: 
 
 
Part C—Expedited consideration of proposed rescissions 
Sec. 1021. Applicability and disclaimer. 
Sec. 1022. Definitions. 
Sec. 1023. Timing and packaging of rescission requests. 
Sec. 1024. Requests to rescind funding. 
Sec. 1025. Grants of and limitations on presidential authority. 
Sec. 1026. Congressional consideration of rescission requests.. 
3.Technical and conforming amendments 
(a)Temporary withholdingIn section 1013(c) of the Impoundment Control Act of 1974, strike section 1012. and insert section 1012 or section 1025. 
(b)RulemakingSection 904(a) of the Congressional Budget Act of 1974 is amended by striking and 1017 and inserting 1017, and 1026 and section 904(d)(1) is amended by striking or section 1017 and inserting or section 1017 or 1026. 
4.ExpirationPart C of the Impoundment Control Act of 1974 (as amended by this Act) shall expire on December 31, 2014. 
5.Amendments to part a of the impoundment control actImmediately after section 1001 of the Impoundment Control Act of 1974, insert the following: 
 
1002.Rescinded fundsIf budget authority is rescinded under part B or funding is rescinded under part C, the amount so rescinded shall revert to the fund whence it came (general fund, trust fund, special fund, revolving fund, and so on as applicable), except to the extent legislation specifies otherwise. 
1003.SeverabilityIf the judicial branch of the United States finally determines that one or more of the provisions of parts B or C violate the Constitution of the United States, the remaining provisions of those parts shall continue in effect.. 
 
